Per Curiam.
The parties became partners by virtue of the agreement of February 4, 1916, which, as amended by the subsequent agreements, specifically *811continued the partnership so that the decision below — which proceeds upon a finding that the parties never became copartners — is erroneous, and must be reversed. The corporation was intended to be, and for many years was conducted as, a mere instrumentality whereby the business of the copartnership was carried on. The agreement contemplated that each of the partners should have equal rights. Consequently, the exclusion of plaintiff by defendants from further participation in the conduct of the corporation in March, 1930, may be regarded as a violation of the copartnership agreement. A right to declare the partnership dissolved springs from that violation. The relief primarily sought by the plaintiff calls for a judgment of specific performance, which cannot be rendered under the facts and circumstances of this case. Therefore, we have concluded to reverse the judgment, with costs to the appellant to abide the event, and direct a new trial at which there may be an accounting, if asked, and each partner be awarded such relief as he shall be entitled to. Present — Finch, P. J., Merrell, Martin, O’Malley and Townley, JJ. Judgment reversed and a new trial ordered, with costs to the appellant to abide the event.